Citation Nr: 0807165	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 until December 
2003.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In the present case, the veteran is claiming entitlement to 
service connection for sleep apnea.  With respect to this 
claim, the Board finds that additional development is 
necessary to satisfy VA's obligations under the VCAA, for the 
reasons discussed below.

The veteran contends in his May 2005 Notice of Disagreement 
that he has sleep apnea which began during service.  He 
asserts that he was misdiagnosed in service and actually had 
sleep apnea at that time. 

Although the service medical records reflect no complaints or 
treatment referable to sleep apnea, the veteran was referred 
to the sleep disorder clinic in early October 2004.  At that 
time, he raised complaints of snoring of increased frequency, 
and tiredness during the day.  An October 2004 sleep disorder 
clinic examination showed diagnosis of mild obstructive sleep 
apnea.  Following a November 2004 visit at the sleep disorder 
clinic, veteran was recommended to use a continuous positive 
airway pressure (CPAP) on a nightly basis.  

While the evidence of record, as detailed in pertinent part 
above, shows treatment for sleep apnea only 10 months 
following the veteran's military discharge, he has not been 
afforded a VA examination to determine its etiology.  In this 
regard, it is noted that VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In light of fact that sleep aspnea symptoms and diagnosis 
were exhibited shortly following separation from service, and 
the veteran's statements of persistent snoring for several 
years, the Board finds that a VA examination is required here 
under McLendon, to determine whether such sleep apnea is 
causally related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The VA examiner is asked to 
provide an opinion as to whether it is at 
least as likely than not that the current 
diagnosis of sleep apnea is causally 
related to service. Any opinion offered 
should be accompanied by a clear rationale 
consistent with the evidence of record.

The claims file must be reviewed in 
conjunction with such the examination, and 
the examiner must indicate that such review 
occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

